DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mathoy et al. (US20120175989, “Mathoy”) in view of Fujiwara et al. (US20020171311, “Fujiwara”).
Re claim 1, Mathoy discloses a rotor 3 for a motor 1 (figs 1-2, para [0066]), wherein the motor 1 has a motor air gap width value (figs 1-2, fig 2 is to scale as indicated by each block being 10 square millimeters & the disclosed rotor diameter coincides w/ fig 2-see para [0066]; air gap between rotor outer surface & stator inner surface; air gap width value from fig 2 about 1mm), and the rotor 3 comprises: 
a main-body portion (figs 1 & below) having a center configured to be spatially corresponding to and located at a central axis of the motor 1 (figs 1 & below); 
a plurality of edges (figs 1-2 & below) disposed around outside of the main-body portion (figs 1-2 & below); and 
a plurality of magnet-receiving slots 4c (figs 1-3, para [0050]) configured to accommodate a plurality of magnets 7 of the motor 1 therein correspondingly (figs 1-3, para [0050]), and disposed on the main-body portion around the central axis (figs 1-3 & below), wherein each of the plurality of magnet-receiving slots 4c accommodates the magnet 7 corresponding thereto (figs 1-3), 
wherein the magnet-receiving slot 4c has a slot width value in an outward direction extending from the central axis (figs 2 & below, from fig 2 slot width value about 8mm), and the magnet-receiving slot 4c and the corresponding edge at outside of the main-body portion form a magnet depth value (figs 2 & below, from fig 2 about 11mm), 
wherein the magnet depth value is greater than a sum value of a first rate constant multiplied by the slot width value and then subtracted the motor air gap width value (for a 1st rate constant of 1.45: 1.45*8-1<11 or 10.6mm<11mm), and is less than 

    PNG
    media_image1.png
    663
    890
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    429
    598
    media_image2.png
    Greyscale

Mathoy discloses claim 1 but is silent with respect to the rotor having rotor laminations.
Fujiwara discloses forming the rotor from rotor laminations reduces loss from eddy currents (para [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor of Mathoy to be formed from rotor laminations, as disclosed by Fujiwara, in order to reduce loss from eddy currents, as taught by Fujiwara (para [0094]).
Re claim 8, Mathoy discloses a rotor assembly for a motor 1 (fig 1, rotor assembly includes rotor 3), wherein the motor 1 has a motor air gap width value (figs 1-2, fig 2 is to scale as indicated by each block being 10 square millimeters & the disclosed rotor diameter coincides w/ fig 2-see para [0066]; air gap between rotor outer surface & stator inner surface; air gap width value from fig 2 about 1mm), and the rotor assembly comprises: 
a plurality of magnets 7 (figs 1-3, para [0050]); and 
a rotor 3 along a central axis of the motor 1 (fig 1), wherein the rotor 3 comprises: 
a main-body portion (figs 1 & above for claim 1) having a center spatially corresponding to and located at the central axis (figs 1 & above for claim 1); 
a plurality of edges (figs 1-2 & above for claim 1) disposed around outside of the main-body portion (figs 1-2 & above for claim 1); and 
a plurality of magnet-receiving slots 4c (figs 1-3, para [0050]) configured to accommodate the plurality of magnets 7 (figs 1-3, para [0050]), and disposed on the main-body portion around the central axis (figs 1-3 & above for claim 1), wherein each of the plurality of magnet-receiving slots 4c accommodates the magnet 7 corresponding thereto (figs 1-3, para [0050]), wherein the magnet-receiving slot 4c has a slot width 
wherein the magnet depth value is greater than a sum value of a first rate constant multiplied by the slot width value and then subtracted the motor air gap width value (for a 1st rate constant of 1.45: 1.45*8-1<11 or 10.6mm<11mm), and is less than the sum value of the first rate constant multiplied by the slot width value and then plus the motor air gap width value (1.45*8+1>11 or 12.6mm>11mm). 
Mathoy discloses claim 8 except a plurality of rotor laminations stacked along a central axis of the motor.
Fujiwara discloses a plurality of rotor laminations stacked along a central axis of the motor (figs 5-6, para [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the rotor of Mathoy to be formed from a plurality of rotor laminations stacked along a central axis of the motor, as disclosed by Fujiwara, in order to reduce loss from eddy currents, as taught by Fujiwara (para [0094]).
Re claims 2 and 9, Mathoy in view of Fujiwara discloses claims 1 and 8, respectively. Mathoy further discloses the first rate constant is ranged from 1.4 to 1.5 (1st rate constant = 1.45). 

Claims 1, 3-4, 7-8, 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US20190173338, “Zhu”).
Re claim 1, Zhu discloses a rotor lamination for a motor 100 (figs1 & 3-4, para [0034] & [0036]), wherein the motor 100 has a motor air gap width value (figs 1 & 4, para [0039] & [0041], discloses minimum air gap is 0.6mm where min air gap will be between the stator radially inner surface & rotor radially outer surface at intersection of b & 124 in fig 4), and the rotor lamination comprises: 
a main-body portion (figs 3 & below) having a center configured to be spatially corresponding to and located at a central axis of the motor 100 (figs 1, 3 & below); 
a plurality of edges 124 (figs 3-4, para [0037]) disposed around outside of the main-body portion (figs 3-4 & below); and 
a plurality of magnet-receiving slots 120 (fig 3, para [0036]) configured to accommodate a plurality of magnets 118 of the motor 100 therein correspondingly (fig 3, para [0036]), and disposed on the main-body portion around the central axis (figs 3 & below), wherein each of the plurality of magnet-receiving slots 120 accommodates the magnet 118 corresponding thereto (fig 3), 
wherein the magnet-receiving slot 120 has a slot width value in an outward direction extending from the central axis (figs 3-4 & below, table 1, slot width value same as magnet cavity height=3.1mm), and the magnet-receiving slot 120 and the corresponding edge at outside of the main-body portion form a magnet depth value (figs 3-4 & below, mag. depth value at center of pole similar to b).
Zhu discloses claim 1 except for the magnet depth value is greater than a sum value of a first rate constant multiplied by the slot width value and then subtracted the 

    PNG
    media_image3.png
    367
    586
    media_image3.png
    Greyscale

Zhu further discloses the height b is greater than a sum value of a first rate constant multiplied by the slot width value (b=2.2mm; slot width value=3.1mm, for a 1st rate constant=0.8) and then subtracted the motor air gap width value (air gap width value=0.6mm; 0.8*3.1-0.6<2.2 or 1.88mm<2.2mm), and is less than the sum value of the first rate constant multiplied by the slot width value and then plus the motor air gap width value (0.8*3.1+0.6>2.2 or 3.08>2.2; generally b satisfies for a range of the first constant of about 0.6 to 0.9).
From the figs. 3-4 the difference between height b and the magnet depth value is small. Since b=2.2mm and the slot width value=3.1mm an approximation of the difference can be made in the range of 0.1mm to 0.8mm which gives a range of the magnet depth value of 2.3-3.0mm.
This results in for a first rate constant of 0.8:
1.88<2.3<3.08 to 1.88<3.0<3.08.

Additionally Zhu discloses changing the magnet depth value is a result effective variable since height b is a result effective variable (para [0041], changing b effects cogging torque; since changing height b inherently changes the magnet depth value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnet depth value of Zhu so the magnet depth value is greater than a sum value of a first rate constant multiplied by the slot width value and then subtracted the motor air gap width value, and is less than the sum value of the first rate constant multiplied by the slot width value and then plus the motor air gap width value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Re claim 3, Zhu discloses claim 1 as discussed above and further discloses a plurality of arc portions (figs 3-4 & below) disposed between each two of the adjacent magnet-receiving slots 120 respectively (figs 3-4 & below), 
wherein an outer edge rrout is defined between two of the adjacent edges (figs 3-4 & below, para [0039], table 1, the outer edge is circle formed by the rotor diameter max=45.2mm w/ the rotor diameter max formed by circumferential centers of edges 
wherein the arc depth value is greater than a sum value of a second rate constant multiplied by the slot width value (slot width value=3.1mm for a second rate constant of 0.55) and then subtracted the motor air gap width value (air gap width value=0.6mm; 0.55*3.1-0.6<1.4 or 1.105mm<1.4mm), and is less than the sum value of the second rate constant multiplied by the slot width value and then plus the motor air gap width value (0.55*3.1+0.6>1.4 or 2.305>1.4). 

    PNG
    media_image4.png
    637
    943
    media_image4.png
    Greyscale

Re claim 4, Zhu discloses claim 3 as discussed above and further discloses the second rate constant is ranged from 0.5 to 0.6 (2nd rate constant=0.55). 
Re claim 7, Zhu discloses claim 1 as discussed above and further discloses the number of the magnet-receiving slots 120 and the number of the magnets 118 are the same as 2N, wherein N is an integer and greater than or equal to 3 (fig 3, N=4 or 2N=8). 
Re claim 8, Zhu discloses a rotor assembly 102 for a motor 100 (fig 1, para [0034]), wherein the motor 100 has a motor air gap width value (figs 1 & 4, para [0039] & [0041], discloses minimum air gap is 0.6mm; min air gap between the stator radially inner surface & rotor radially outer surface at intersection of b & 124 in fig 4), and the rotor assembly 102 comprises: 
a plurality of magnets 118 (fig 3, para [0036]); and 
a plurality of rotor laminations stacked along a central axis of the motor 100 (figs s 1 & above for claim 1, para [0036]), wherein each of the plurality of rotor laminations comprises: 
a main-body portion (figs 3 & above for claim 1) having a center spatially corresponding to and located at the central axis (figs 3 & above for claim 1); 
a plurality of edges 124 (figs 3-4, para [0037]) disposed around outside of the main-body portion (figs 3-4 & above for claim 1); and 
a plurality of magnet-receiving slots 120 (fig 3, para [0036]) configured to accommodate the plurality of magnets 118 (fig 3, para [0036]), and disposed on the main-body portion around the central axis (figs 3 & above for claim 1), wherein each of the plurality of magnet-receiving slots 120 accommodates the magnet 118 corresponding thereto (fig 3), 
wherein the magnet-receiving slot 120 has a slot width value in an outward direction extending from the central axis (figs 3-4 & above for claim 1, table 1, slot width 
Zhu discloses claim 8 except for the magnet depth value is greater than a sum value of a first rate constant multiplied by the slot width value and then subtracted the motor air gap width value, and is less than the sum value of the first rate constant multiplied by the slot width value and then plus the motor air gap width value. 
Zhu further discloses the height b is greater than a sum value of a first rate constant multiplied by the slot width value (b=2.2mm; slot width value=3.1mm, for a 1st rate constant=0.8) and then subtracted the motor air gap width value (air gap width value=0.6mm; 0.8*3.1-0.6<2.2 or 1.88mm<2.2mm), and is less than the sum value of the first rate constant multiplied by the slot width value and then plus the motor air gap width value (0.8*3.1+0.6>2.2 or 3.08>2.2; generally b satisfies for a range of the first constant of about 0.6 to 0.9).
From the figs. 3-4 the difference between height b and the magnet depth value is small, since b=2.2mm and the slot width value=3.1mm an approximation of the difference can be made in the range of 0.1mm to 0.8mm which gives a range of the magnet depth value of 2.3-3.0mm.
This results in for a first rate constant of 0.8:
1.88<2.3<3.08 to 1.88<3.0<3.08.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try configuring the magnet depth value of Zhu in a range of 2.3-3.0mm, as discussed above, in order to make the rotor in a close 
Additionally Zhu discloses changing the magnet depth value is a result effective variable since height b is a result effective variable (para [0041], changing b effects cogging torque; since changing height b inherently changes the magnet depth value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnet depth value of Zhu so the magnet depth value is greater than a sum value of a first rate constant multiplied by the slot width value and then subtracted the motor air gap width value, and is less than the sum value of the first rate constant multiplied by the slot width value and then plus the motor air gap width value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Re claim 10, Zhu discloses claim 8 as discussed above and further discloses each rotor lamination further comprises a plurality of arc portions (figs 3-4 & above claim 3) disposed between each two of the adjacent magnet-receiving slots 120 respectively (figs 3-4 & above claim 3), 
wherein an outer edge rrout is defined between two of the adjacent edges (figs 3-4 & below, para [0039], table 1, the outer edge is circle formed by the rotor diameter max=45.2mm w/ the rotor diameter max formed by circumferential centers of edges 124), and the arc portion is caved from the outer edge rrout corresponding thereto to have an arc depth value (figs 3-4, para [0019], table 1, arc depth value is rotor diameter 
wherein the arc depth value is greater than a sum value of a second rate constant multiplied by the slot width value (slot width value=3.1mm for a second rate constant of 0.55) and then subtracted the motor air gap width value (air gap width value=0.6mm; 0.55*3.1-0.6<1.4 or 1.105mm<1.4mm), and is less than the sum value of the second rate constant multiplied by the slot width value and then plus the motor air gap width value (0.55*3.1+0.6>1.4 or 2.305>1.4). 
Re claim 11, Zhu discloses claim 10 as discussed above and further discloses the second rate constant is ranged from 0.5 to 0.6 (2nd rate constant=0.55). 
Re claim 14, Zhu discloses claim 8 as discussed above and further discloses the number of the magnet-receiving slots 120 and the number of the magnets 118 are the same as 2N, wherein N is an integer and greater than or equal to 3 (fig 3, N=4 or 2N=8). 

Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Spaggiari (US20090115279, “Spaggiari”).
Re claim 5, Zhu discloses claim 3 as discussed above and further discloses a plurality of first ribs (figs 3 & below) respectively disposed between the magnet-receiving slot 120 and the arc portion corresponding thereto (figs 3 & below), wherein each of the plurality of first ribs has a first rib width value (figs 3 & below), and 
a sum value of the slot width value (table 1, slot width value=3.1mm) divided by the sum of the slot width value and the motor air gap width value (para [0041], air gap width=0.6mm) and then subtracted 0.5 times of the motor air gap width value is 

    PNG
    media_image5.png
    354
    588
    media_image5.png
    Greyscale

Zhu discloses claim 5 except for the first rib width value is greater than a sum value of the slot width value divided by the sum of the slot width value and the motor air gap width value and then subtracted 0.5 times of the motor air gap width value, and is less than the sum value of the slot width value divided by the sum of the slot width value and the motor air gap width value and then plus 0.25 times of the motor air gap width value. 
Spaggiari discloses the first rib 27 (fig 5) has a first rib width value of 0.6mm (fig 5, para [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first rib of Zhu to have a first rib width value of 0.6 mm, as disclosed by Spaggiari, so the first rib width value is greater than a sum value of the slot width value divided by the sum of the slot width value and the motor air gap width value and then subtracted 0.5 times of the motor air gap width 
Re claim 6, Zhu in view of Spaggiari discloses claim 5 as discussed above. Zhu further discloses  a plurality of second ribs (figs 3-4 & below, table 1, para [0019] & [0037], second rib is web indicated below that connects the rotor periphery 106 to the radially inward face of the magnet) disposed between each two of the adjacent magnet-receiving slots 120 respectively (figs 3-4 & below), wherein each of the plurality of second ribs has a second rib width value (figs 3-4 & below, table 1 discloses web width is 1.5mm), and the second rib width value is greater than a sum value of the slot width value (table 1, slot width value=3.1mm) divided by the sum of the slot width value and the motor air gap width value (para [0041], motor air gap width value=0.6mm) and then plus 0.25 times of the motor air gap width value (1.5>3.1/(3.1+0.6)+0.25*0.6 or 1.5mm>0.9878mm), and is less than the sum value of the slot width value divided by the sum of the slot width value and the motor air gap width value and then plus 1.25 times of the motor air gap width value(1.5<3.1/(3.1+0.6)+1.25*0.6 or 1.5mm<1.5878mm). 

    PNG
    media_image6.png
    229
    477
    media_image6.png
    Greyscale


Re claim 12, Zhu discloses claim 10 as discussed above and further discloses each rotor lamination further comprises 
a plurality of first ribs (figs 3 & above for claim 5) respectively disposed between the magnet-receiving slot 120 and the arc portion corresponding thereto (figs 3 & above for claim 5), wherein each of the plurality of first ribs has a first rib width value (figs 3 & above for claim 5), and 
a sum value of the slot width value (table 1, slot width value=3.1mm) divided by the sum of the slot width value and the motor air gap width value (para [0041], air gap width=0.6mm) and then subtracted 0.5 times of the motor air gap width value is 0.5378mm, and the sum value of the slot width value divided by the sum of the slot width value and the motor air gap width value and then plus 0.25 times of the motor air gap width value is 0.9878mm. 
Zhu discloses claim 12 except for the first rib width value is greater than a sum value of the slot width value divided by the sum of the slot width value and the motor air gap width value and then subtracted 0.5 times of the motor air gap width value, and is less than the sum value of the slot width value divided by the sum of the slot width value 
Spaggiari discloses the first rib 27 (fig 5) has a first rib width value of 0.6mm (fig 5, para [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first rib of Zhu to have a first rib width value of 0.6 mm, as disclosed by Spaggiari, so the first rib width value is greater than a sum value of the slot width value divided by the sum of the slot width value and the motor air gap width value and then subtracted 0.5 times of the motor air gap width value, and is less than the sum value of the slot width value divided by the sum of the slot width value and the motor air gap width value and then plus 0.25 times of the motor air gap width value (0.5378mm<0.6mm<0.9878mm), in order to provide a rib width value sufficient to hold and connect the edge portion to the main body portion, as demonstrated by Spaggiari (fig 5).
Re claim 13, Zhu in view of Spaggiari discloses claim 12 as discussed above. Zhu further discloses each rotor lamination further comprising a plurality of second ribs (figs 3-4 & below, table 1, para [0019] & [0037], second rib is web indicated below that connects the rotor periphery 106 to the radially inward face of the magnet) disposed between each two of the adjacent magnet-receiving slots 120 respectively (figs 3-4 & below), wherein each of the plurality of second ribs has a second rib width value (figs 3-4 & below, table 1 discloses web width is 1.5mm), and the second rib width value is greater than a sum value of the slot width value (table 1, slot width value=3.1mm) divided by the sum of the slot width value and the motor air gap width value (para . 

Response to Arguments
Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive. 
Applicant argues that Mathoy does not disclose the magnet depth value is greater than a sum value of a first rate constant multiplied by the slot width value and then subtracted the motor air gap width value, and is less than the sum value of the first rate constant multiplied by the slot width value and then plus the motor air gap width value (pg 3, last two paragraphs to pg 5, 1st paragraph). Examiner disagrees.
Applicant argues that the magnet depth value of Mathoy is about 1.8 times larger than the slot with value of Mathoy (pg 4, lns 1-3). This is not persuasive since applicant employs fig. 3 to determine this relationship, which has no scale marking like fig. 2 of Mathoy and appears to be more than disclose in fig. 2 of Mathoy.
Applicant argues that Zhu does not disclose the magnet depth value is greater than a sum value of a first rate constant multiplied by the slot width value and then subtracted the motor air gap width value, and is less than the sum value of the first rate constant multiplied by the slot width value and then plus the motor air gap width value (pg 5, last paragraph to pg 6, lns 11). Examiner disagrees.
nd paragraph & 6th paragraph; & pg 8; & figs 3-4, table 1 & para [0041] of Zhu). The difference between the magnet depth value and the width b is small and in view of table 1 of Zhu, the range of that difference as estimated by examiner is reasonable (see office action mailed 6/2/21, pg 9). 
Applicant just argues that Zhu teaches cogging torque has a negative correlation with the height of the elliptical bulge (or b in fig 4), which does not address examiner rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834